Citation Nr: 1759898	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is of record.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in September 2015 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's hypertension is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA fulfilled its duty to notify by providing the Veteran with proper notice in January 2009.  Neither the Appellant nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained, available pertinent post-service medical records have been obtained, and no outstanding records were identified by the Veteran.  The Board finds that there has been substantial compliance with the terms of the September 2015 remand, the indicated available records were obtained and a medical opinion addressing the specified issue was also obtained.  The Board therefore finds that no additional evidence which may aid the Veteran's claim being adjudicated herein or might be pertinent to the bases of the claim has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied. 

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a "chronic disease" is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a disease listed at 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

III.  Hypertension

The Veteran contends that service connection is warranted for hypertension as the disability developed during active duty service.  A current disability is demonstrated by the evidence of record as hypertension was diagnosed in March 2008 and the Veteran was started on blood pressure medication.  Thus, the first element of service connection is established.
As discussed below, although the Veteran has been diagnosed with hypertension, the Board finds that the record does not establish an in-service injury.  Further, the evidence of record does not indicate that there were manifestations of hypertension present during service sufficient to identify the disease entity, or that the Veteran's hypertension became manifest to a degree of 10 percent within one year of his retirement from service.  As the Veteran is not entitled to service connection on a presumptive basis and the evidence of record does not establish a nexus between his hypertension and military service, service connection for hypertension is not warranted.

The Veteran did not report any incidents or injuries that occurred during service in connection with his current claim for compensation.  Rather, he claims that blood pressure readings taken while on active duty show that his hypertension manifested during service.  In support of his claim, he also submitted a July 2015 private medical opinion that stated there were two readings in particular, in October 1983 and October 1984, that should have been triple checked but were not.  A review of the Veterans service treatment records indicates that an October 1983 blood pressure reading was 137/89, but the October 1984 reading referenced is not evident from the record.  

The Board remanded the issue of entitlement to service connection for hypertension in September 2015 in order to obtain a VA examination to determine the etiology of the Veteran's hypertension.  In the remand, the Board noted that service treatment records contained various blood pressure readings, including 120/88 in May 1978; 137/89 in October 1983; 120/80 in January 1984; 130/86 in December 1985; and 142/99 in February 1993.  The Board further noted that a November 1996 echocardiogram showed sinus bradycardia and that the Veteran indicated he did not know if he had high blood pressure at his December 1996 separation examination, although the corresponding physical examination was negative for hypertension.  The examiner was instructed to consider all of these facts when offering an opinion.  

A June 2016 VA examination indicated that, after a thorough review of the record and with particular attention to various blood pressure readings including those referenced by the September 2015 remand, it was less likely as not that the Veteran's hypertension was related to his active duty service.  The examiner stated that none of the blood pressure readings present in the Veteran's service treatment records were in the range for diagnosis of hypertension.  The examiner further noted that sinus bradycardia, a slowness of the heartbeat, did not cause high blood pressure, and was common in normal persons during sleep and in young athletic and active individuals.  She indicated that the blood pressure readings cited by the Veteran's private physician did not show an indication for a suspected diagnosis of hypertension, and noted that the results were from random readings with multiple subsequent checks showing a normal blood pressure.  The examiner concluded that the Veteran's service treatment records showed blood pressure readings within normal limits and, although he was noted to have elevated blood pressure without a diagnosis of hypertension in December 2003, it was not until 11 years after leaving the military that he was officially diagnosed with hypertension and started on blood pressure medication.

As for the Veteran's statements concerning connecting his hypertension to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, i.e., the etiology of the Veteran's current hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 429 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

The Board also notes that the Veteran has not reported a clear history of a continuity of symptomatology since service to allow for an award of service connection under 38 C.F.R. § 3.309(b).  He indicated in a November 2013 statement that he was diagnosed with hypertension by the Miami VAMC in 1999 and was being treated there since.  However, a December 2003 VA primary care initial evaluation note from the Miami VAMC stated that the Veteran's blood pressure was 133/83 and that he had "elevated blood pressure without a [diagnosis] of hypertension."  Further, an April 2008 Miami VAMC medical record states that the Veteran was not on anti-hypertensive medications and "agreed to start anti-hypertensive medication..."  Additionally, he indicated in a statement dated May 2016 that a private physician initially diagnosed and treated him for hypertension between 1997 and 1998 based on his then medical conditions and past blood pressure readings reflected in his military records.  The Veteran stated that he was unable to obtain the medical records showing such treatment from his civilian medical provider due to the destruction of the records without his knowledge.  This contradicts the Veteran's testimony from his September 2015 Board hearing, where when asked when he started getting treated for hypertension after leaving the military he responded "Uh, I want to say it's like in 2009."  Based upon these inconsistencies, the Board does not find the Veteran's claim's regarding the timeframe of his initial hypertension diagnosis to be credible.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to his active duty service.  As discussed above, service treatment records are negative for findings indicative of hypertension and the Veteran's blood pressure was determined to be normal at the December 1996 retirement examination.  Although the Veteran indicated he was unsure if he had high blood pressure in his report of medical history, such a finding is not supported by the evidence of record.  The private medical opinion he submitted did not offer an opinion as to the onset or etiology of his hypertension, but merely stated that he should have been triple checked at the time of certain readings taken during his active duty service.  The only other medical opinion of record, that of the June 2016 VA examiner, weighs against the claim.  The VA examiner's opinion was based on a review of the claims file and the Veteran's statements, including his contention that he was diagnosed with hypertension in 1997 or 1998, soon after his discharge from service.  Although service connection is possible for hypertension on a presumptive basis if manifested to a compensable degree within one year of separation from service, the record before the Board is entirely negative for medical findings of hypertension until 2008, approximately 11 years after service, when it was identified by the Miami VAMC.  The Veteran's statements that he was initially diagnosed with hypertension as early as 1997 were determined to be inconsistent with the evidence of record and are, therefore, not credible.  

As the evidence does not establish entitlement to service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, and does not establish an in-service injury or a nexus between the Veteran's current hypertension and his active duty, the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


